Case 19-61608-grs   Doc 946-1 Filed 12/11/20 Entered 12/11/20 14:36:49   Desc
                      Exhibit 1 - Complaint Page 1 of 11
Case 19-61608-grs   Doc 946-1 Filed 12/11/20 Entered 12/11/20 14:36:49   Desc
                      Exhibit 1 - Complaint Page 2 of 11
Case 19-61608-grs   Doc 946-1 Filed 12/11/20 Entered 12/11/20 14:36:49   Desc
                      Exhibit 1 - Complaint Page 3 of 11
Case 19-61608-grs   Doc 946-1 Filed 12/11/20 Entered 12/11/20 14:36:49   Desc
                      Exhibit 1 - Complaint Page 4 of 11
Case 19-61608-grs   Doc 946-1 Filed 12/11/20 Entered 12/11/20 14:36:49   Desc
                      Exhibit 1 - Complaint Page 5 of 11
Case 19-61608-grs   Doc 946-1 Filed 12/11/20 Entered 12/11/20 14:36:49   Desc
                      Exhibit 1 - Complaint Page 6 of 11
Case 19-61608-grs   Doc 946-1 Filed 12/11/20 Entered 12/11/20 14:36:49   Desc
                      Exhibit 1 - Complaint Page 7 of 11
Case 19-61608-grs   Doc 946-1 Filed 12/11/20 Entered 12/11/20 14:36:49   Desc
                      Exhibit 1 - Complaint Page 8 of 11
Case 19-61608-grs   Doc 946-1 Filed 12/11/20 Entered 12/11/20 14:36:49   Desc
                      Exhibit 1 - Complaint Page 9 of 11
Case 19-61608-grs   Doc 946-1 Filed 12/11/20 Entered 12/11/20 14:36:49   Desc
                      Exhibit 1 - Complaint Page 10 of 11
Case 19-61608-grs   Doc 946-1 Filed 12/11/20 Entered 12/11/20 14:36:49   Desc
                      Exhibit 1 - Complaint Page 11 of 11
